The contracting stevedores against whom is this judgment were taking cargo into the lower hold without having fully opened the between-deck hatch. Because the size of the suspended loads was comparatively small, a fore-and-aft hatchbeam, on each side of this opening, had been left in. The beam ends lay in sockets or slots without being made fast. A hook from an empty sling coming up, dislodged one of these beams, which fell upon plaintiff’s intestate, a longshoreman working in the hold, under this hatch. The questions of defendants’ duty as to such beams were properly left to the jury. (Duggan v. Phelps, 82 App. Div. 509.) Although the intestate had himself that morning helped lift out the wooden hatch section^ and may have been a co-servant with the riggers and winehmen who had hoisted out the iron hatchbeams, it was a non-delegable duty of defendants as employers to have this hatch reasonably safe for the men to work beneath. (Hatton v. Hilton Bridge Construction Co., 42 App. Div. 398; affd., 167 N. Y. 590.) The court’s refusals to charge as requested by defendants present no error. The judgment and order are, therefore, unanimously affirmed, with costs. Present — Jenks, P. J., Putnam, Blaekmar, Kelly and Jaycox, JJ.